Citation Nr: 1543774	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-19 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for coronary artery disease (CAD).  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran (appellant) had active service from February 1976 to July 1976, serving in the Georgia Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  

In March 2014, the Board denied service connection for the aforementioned disorders.  The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In a May 2015 Joint Motion for Partial Remand, the parties requested that the Court vacate the portion of the Board's decision that denied the claims of service connection for headaches, CAD, hypertension, and diabetes mellitus, type II.  

In a May 2015 Order, the Court vacated the Board's March 2014 decision of entitlement to service connection for headaches, CAD, hypertension, and diabetes mellitus, type II and remanded the matter for further consideration and instructions consistent with the May 2015 Joint Motion for Partial Remand.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The appellant asserts, in essence, that he has headaches, CAD, hypertension, and diabetes mellitus, type II, based upon service incurrence.  He contends that while in basic training, he was exposed to gas and that these disorders were all a result of the inservice gas exposure.  He claims to have been totally disabled as a result since 1976.  

The Board denied the aforementioned claims.  In a Joint Motion for Partial Remand, the parties agreed that vacatur and remand was required because the Board erred when it did not adequately consider whether the appellant was entitled to a VA examination.  The appellant was not provided a VA examination by the Board, because according to the Board, the appellant's lay statements alone were insufficient to trigger VA's duty to provide an examination, as he was not competent to relate certain symptomatology to a specific diagnosis or to determine the etiology of a condition.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

In the present case, the appellant has been diagnosed with the aforementioned claimed disorders.  More specifically, the appellant claims symptoms of the disorders since service, attributing them to exposure to gas during training.  Although the appellant has not submitted medical evidence that relates his current claimed disorders to service, the appellant is able to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Derwinski, 6 Vet. App. at 470.  Based on the elements set forth, the appellant requires VA examination which addresses the aforementioned statements relative to the origin of his headaches, CAD, hypertension, and diabetes mellitus, type II.  

Additionally, a review of the record reveals that on the appellant's claim for benefits, he  claimed Social Security Administration (SSA) disability benefits.  He appears to be in receipt of the same.  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the United States Court of Appeals for the Federal Circuit  held that VA's duty to obtain SSA records was not absolute, and that the duty only extends when the records are believed to be relevant.  Here, it is not clear whether the appellant is in receipt of Social Security disability benefits in connection with his claimed disabilities.  Since the potential relevancy of the SSA decision and the records it considered cannot be ignored, these records are necessary for review before a decision may be made regarding his claims.  

The appellant also has submitted additional medical evidence in connection with his claims since the vacatur and remand of the case from the Court.  He requests that the AOJ review and make a determination on his claims prior to adjudication, if necessary, by the Board.  He specifically does not waive consideration by the AOJ.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file.  
 
2.  Obtain a copy of the decision and medical records considered by the Social Security Administration in making its decision for Social Security disability benefits. Any negative response should be included with the claims file.  

3.  Then, schedule the Veteran for a VA examination or examinations to determine the nature and etiology of any current headaches, CAD, hypertension, and diabetes mellitus, type II.  The claims file (VVA and VBMS files) must be reviewed by each examiner and the report(s) should note that review.  

Based on the examination results and a review of the record, the examiner(s) should provide opinions as to whether any of the aforementioned disorders are at least as likely as not (50 percent or greater probability) related to the appellant's active service, to include gas exposure. 

The examiner(s) must provide complete rationale for the opinions/conclusions reached, whether favorable or unfavorable, citing the objective medical findings leading to the conclusions.  

If the examiner(s) cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner(s) shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  
 
4.  Then, readjudicate the remaining claims on appeal.  If the decision is adverse to the appellant, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

